Citation Nr: 0607254	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  01-06 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a stomach disability 
(claimed as esophageal ulcer with gastroesophageal reflux 
disease (GERD) and sliding hiatal hernia).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from June 1977 to June 
1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that by rating decision dated in April 2004 
the RO granted entitlement to service connection for peptic 
ulcer disease to include gastritis, mild duodenitis, and 
anemia, and assigned a 10 percent disability rating.  This 
decision has not been appealed and is not currently before 
the Board.  The remaining issue, entitlement to service 
connection for a stomach disability (claimed as esophageal 
ulcer with gastroesophageal reflux disease (GERD) and sliding 
hiatal hernia), was denied again by the RO after a Board 
remand decision.  This is the only issue currently before the 
Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  A stomach disability (claimed as esophageal ulcer with 
GERD and sliding hiatal hernia), was not present in service 
is not shown to be related to service.


CONCLUSION OF LAW

1.  A stomach disability (claimed as esophageal ulcer with 
GERD and sliding hiatal hernia), was not incurred in, 
aggravated by, or otherwise related to active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
May 2003, January 2004 and August 2004 that told him what was 
necessary for his claim to be granted.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC) and the Supplemental Statements of the Case 
(SSOCs), he was provided with specific information as to why 
his claim seeking service connection for a stomach disability 
was being denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's May 2003, January 2004, and August 2004 letters notified 
the appellant of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letter explained that VA would help him get 
such things as medical records, or records from other Federal 
agencies, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.  

Finally, with respect to element (4), the Board notes that in 
August 2004 the RO asked the appellant to let VA know of any 
other evidence or information that will support his claim.  
In addition, he was supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) by way of the November 2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure [] the error in 
the timing of notice" so as to "afford a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, statements from the 
veteran, VA treatment records, private medical records, and 
records from the Social Security Administration.  In 
addition, the veteran was provided a VA examination..  The 
veteran has not indicated that there is any additional 
evidence available to help support his claim for service 
connection for a stomach disability (claimed as esophageal 
ulcer, GERD, and a sliding hiatal hernia).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  



II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which has stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The veteran's service medical records do show complaints of 
peptic ulcer and gastritis and upset stomach.  The veteran 
has been granted service connection for peptic ulcer disease 
to include gastritis, mild duodenitis, and anemia.  The 
service medical records do not indicate any diagnosis of 
esophageal ulcer, GERD, or a sliding hiatal hernia.  There 
are no service medical records that suggest those diagnoses.  
The veteran's separation examination report was negative for 
any mention of an esophageal ulcer, GERD, or a sliding hiatal 
hernia.

The VA and private treatment records do not indicate any link 
to service for his stomach disabilities other than the ones 
for which service connection has already been granted.  There 
is no private or VA medical records suggesting a link to 
service for the veteran's esophageal ulcer, GERD, or sliding 
hiatal hernia.  The records from the Social Security 
Administration primarily related to a psychiatric disorder 
and a low back disability.  There is mention of acid reflux 
disease in private records dated in June 2002 obtained from 
the Social Security Administration, but no indication of a 
link to service.  

The veteran underwent a VA examination in January 2004.  The 
veteran reported a long history of peptic ulcer disease with 
nausea and vomiting since service.  The veteran reported that 
he vomits once or twice a week and he related that to his 
food consumption, particularly any tomato-based food, spicy 
food, greasy food, hamburger, bacon, gravy, or ham.  These 
episodes are alleviated by a bland diet and by elevating the 
head of his bed at a 45 degree angle.  The veteran reported a 
recent instance of blood-tinged vomiting.  The veteran takes 
Prilosec which he says irritates his stomach.  He did not 
complain of any circulatory disturbance such as syncope or 
dizziness.  The veteran denied constipation.  The examiner 
noted the veteran has known reflux disease.  On examination 
there was no sign of anemia.  The veteran had bowel sounds 
present in all four abdominal quadrants, and his abdomen was 
soft with minimal tenderness in the epigastrium with no 
organomegaly.  The abdomen was nontender on percussion with 
no rebound tenderness.  The examiner reported that past 
diagnostic tests have shown mild duodenitis. Moderate 
gastritis, hiatal hernia, a healed esophageal ulcer, and 
GERD.  In an addendum to the examination report dated in 
March 2004, the examiner stated his opinion that the 
esophageal ulcer was secondary to GERD and a sliding hiatal 
hernia and that it is not related to his service.  

Although there is certainly no question that the veteran 
currently suffers from a stomach disability (claimed as 
esophageal ulcer, GERD, and a sliding hiatal hernia), there 
is no medical evidence of a similar disability in service, 
and no medical opinion suggesting a link to service.  There 
is no indication in the service medical records of an 
esophageal ulcer, GERD, or a sliding hiatal hernia.  There is 
medical evidence of peptic ulcer disease and nausea in 
service but the veteran has been granted service connection 
for that disability.  None of the VA or private treatment 
records suggests a link to service for an esophageal ulcer, 
GERD, or a sliding hiatal hernia, and the Social Security 
records do not suggest such a link either.  The veteran was 
provided a VA examination in January 2004, and the examiner 
stated that the veteran's esophageal ulcer, GERD, and sliding 
hiatal hernia were not related to service.  The Board 
acknowledges the veteran's belief that his disabilities are 
related to service, but as a lay person, the veteran is not 
competent to testify to a medical diagnosis or etiology.  
See, Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board finds that direct service connection for 
a stomach disability (claimed as esophageal ulcer, GERD, and 
a sliding hiatal hernia) is not warranted.  The preponderance 
of the evidence is against the veteran's claim and service 
connection for these disabilities is denied.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a stomach disability, 
(claimed as esophageal ulcer, and GERD and a sliding hiatal 
hernia) is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


